CLARK, Judge.
The defendant assigns as error the admission of the testimony of several victims relating to their identification of defendant as one of the three perpetrators, and to their failure to specify which of the three perpetrators made certain statements or did certain acts. Examination of the record reveals that plenary evidence of the same import was introduced without objection. Under these circumstances the error, if any, was harmless. See State v. Brown, 272 N.C. 512, 158 S.E. 2d 354 (1968), and State v. Blount, 20 N.C. App. 448, 201 S.E. 2d 566 (1974).
Nor do we find error in admission of the in-court identification of defendant by the two store employees, which was done after plenary hearing and the finding that it was based on their observation of the defendant at the store when he cashed the check and was untainted by the photographic identification. The trial fully complied with standards required by State v. Accor and Moore, 277 N.C. 65, 175 S.E. 2d 583 (1970), and State v. Jacobs, 277 N.C. 151, 176 S.E. 2d 744 (1970).
*621The defendant contends that the trial court committed error in charging that the doctrine of possession of recently stolen property was applicable to armed robbery. In State v. Bell, 270 N.C. 25, 153 S.E. 2d 741 (1967), it was held that if and when it is established that there was an armed robbery in which property was stolen, then the possession of such recently stolen property raises a presumption of fact that the possessor is guilty of the armed robbery. The trial court correctly charged the jury on this principle of law.
The defendant’s claim of error is that the trial court erroneously charged on conspiracy. However, we find no instructions on the subject of conspiracy; rather, the instructions relate to the law of principals in the first degree, which was appropriate in light of the evidence that defendant, and two others were acting together and “in concert”. See State v. Mitchell, 24 N.C. App. 484, 211 S.E. 2d 645 (1975).
We find that the defendant had a fair trial free from prejudicial error.
No error.
Judges Morris and Vaughn concur.